Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered May 17, 2006 in a personal injury action. The order, among other things, denied that part of the motion of defendants David Hale, U-Haul Co. of West Coast of Florida and U-Haul Co. of Florida for a new trial and granted that part of the motion of those defendants to reduce the jury’s verdict for future pain and suffering.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on March 24, 2008 and filed in the Onondaga County Clerk’s Office on May 6, 2008,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Hurlbutt, Lunn, Pine and Gorski, JJ.